Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 1 of 76




                      EXHIBIT 1
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 2 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 3 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 4 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 5 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 6 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 7 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 8 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 9 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 10 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 11 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 12 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 13 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 14 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 15 of 76




                      EXHIBIT 3
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 16 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 17 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 18 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 19 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 20 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 21 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 22 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 23 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 24 of 76




                      EXHIBIT 2
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 25 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 26 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 27 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 28 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 29 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 30 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 31 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 32 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 33 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 34 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 35 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 36 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 37 of 76




                      EXHIBIT 4
                                           Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 38 of 76


Phone                Email                        Firstname   Lastname   Address                City        State   Zippost     TCPA consent
                                                                                                                                          DateTime TCPA Consent
        9186444969   erica_nicole8800@yahoo.com   Erica       Russell    8520 e meadowlake rd   Claremore   OK          74019                        8/25/2017 14:43
        9186444969   Erica_nicole8800@yahoo.com   Erica       Russell    8530 e meadowlake rd   Claremore   OK          74019   yes                  8/25/2017 15:14
        9189144481   ebou004@gmail.com            Erica       Russell    9194 e 530 rd          Claremore   OK          74019   yes                 11/20/2017 12:23
        9189144481   ebou004@gmail.com            Erica       Russell    9194 e 530 rd          Claremore   OK          74019   yes                 11/20/2017 12:32
        9186444969   erica_nicole8800@yahoo.com   Erica       Russell    8530 e meadowlake rd   Claremore   OK          74019   yes                  1/13/2018 22:50
        9122715651   erica_nicole8800@yahoo.com   erica       boucher    12270 Sw Center St     Soperton    GA          30457   yes                 12/15/2018 19:04
        9189347791   ebou004@gmail.com            Erica       Russell    9194 e 530 rd          Claremore   OK          74019   no                    3/13/2019 7:53
        9189347791   erica_nicole8800@yahoo.com   erica       boucher    9194 E 530 Rd          Claremore   OK          74019   yes                   5/2/2019 10:48
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 39 of 76




                      EXHIBIT 5
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 40 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 41 of 76




                      EXHIBIT 6
                                             Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 42 of 76


Phone                Email                        Firstname     Lastname       Address         City        State   Zippost     TCPA consent
                                                                                                                                         DateTime TCPA Consent
        8313851506   dalland@redshift.com         Stephanie     hernandez      809 King St     King City   CA          93930                        5/29/2016 10:10
        8313851506   dalland@redshift.com         Stephanie     hernandez      809 King St     King City   CA          93930   yes                  8/25/2016 11:02
        8313851506   dalland@redshift.com         Stephanie     hernandez      809 King St     King City   CA          93930                        9/12/2016 15:15
        8313851506   dalland@redshift.com         Stephanie     Hernandez      809 King St     King City   CA          93930                        9/21/2016 13:05
        8313851506   dalland@redshift.com         Stephanie     Hernandez      809 King St     Carmel      CA          93923   yes                  10/12/2016 9:32
        8313851506   dalland@redshift.com         Stephanie     Hernandez      809_King_St     King_City   CA          93930                       10/15/2016 15:16
        8313851506   dalland@redshift.com         Stephanie     Hernandez      809_King_St     King_City   CA          93930                        11/6/2016 11:44
        8313851506   dalland@redshift.com         Stephanie     Hernandez      809_King_St     King_City   CA          93930                        11/6/2016 12:03
        8313205244   dalland@redshift.com         Stephanie     Hernandez      809_King_St     King City   CA          93930                        11/6/2016 12:51
        8313851506   dalland@redshift.com         Stephanie     Hernandez      809_King_St     King_City   CA          93930   yes                  11/6/2016 13:02
        8313851506   dalland@redshift.com         Stephanie     Hernandez      809_King_St     Carmel      CA          93923   yes                  11/6/2016 23:45
        8313851506   dalland@redshift.com         Stephanie     Hernandez      809 King St     King City   CA          93930                        11/8/2016 11:24
        8313851506   dalland@redshift.com         Stephanie     Hernandez      809 King St     King City   CA          93930   yes                 11/10/2016 10:20
        8313851506   dalland@redshift.com         Stephanie     Hernandez      809 King St     King City   CA          93930                       11/11/2016 17:43
        8313851506   dalland@redshift.com         Stephanie     Hernandez      809 King St     King City   CA          93930                       11/15/2016 20:52
        8313851506   dalland@redshift.com         Stephanie     Hernandez      809 King St     King City   CA          93930   yes                 11/17/2016 12:27
        8313207521   dalland@redshift.com         Abraham       Hernandez      809. King St.   King City   CA          93930   yes                 11/23/2016 14:50
        8313207521   dalland@redshift.com         Stephanie     Hernandez      809 King St     King City   CA          93930   yes                 11/23/2016 15:09
        8313207521   dalland@redshift.com         Stephanie     Hernandez      809 King St     King City   CA          93930   yes                  1/26/2017 14:05
        8313851506   Dalland@redshift.comm        Stephanie     Hernandez      809 King St     King City   CA          93930   yes                   3/5/2017 16:50
        8313207521   dalland@redshift.com         Stephanie     Hernandez      809 King St     King City   CA          93930   yes                   3/5/2017 16:52
        8313851506   dalland@redshift.com         Stephanie     Hernandez      809 King St     King City   CA          93930   yes                   3/5/2017 19:18
        8313205244   dalland@refshift.com         Stephanie     Hernandez      809 king st     King City   CA          93930   yes                  3/10/2017 16:19
        8313205244   dalland@att.net              Stephanie     Hernandez      809 king st     King City   CA          93930                        5/19/2017 12:44
        8313851506   dalland@redshift.com         Stephanie     Hernandez      809 King St     King City   CA          93930   yes                   7/6/2017 10:30
        8313205244   dalland@att.net              stephanie     hernandez      809 king st     King City   CA          93930   yes                  2/16/2018 15:40
        8313851506   dalland@redshift.com         $}stephanie   $} hernandez   809 king st     King City   CA          93930   yes                   3/22/2019 7:29
        8313205244   dalland@att.net              stephanie     hernandez      809 king st     King City   CA          93930   yes                  4/12/2019 10:25
        8313205244   dalland@att.net              stephanie     hernandez      809 king st     King City   CA          93930                        5/19/2019 11:53
        8313205244   dalland@att.net              stephanie     hernandez      809 king st     King City   CA          93930                        5/23/2019 15:00
        8313205244   dalland@att.net              stephanie     hernandez      809 king st     King City   CA          93930                        5/23/2019 15:00
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 43 of 76




                      EXHIBIT 7
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 44 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 45 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 46 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 47 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 48 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 49 of 76




                      EXHIBIT 8
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 50 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 51 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 52 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 53 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 54 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 55 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 56 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 57 of 76




                      EXHIBIT 9
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 58 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 59 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 60 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 61 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 62 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 63 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 64 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 65 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 66 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 67 of 76




                     EXHIBIT 10
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 68 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 69 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 70 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 71 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 72 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 73 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 74 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 75 of 76
Case 4:18-cv-01060-YGR Document 260-4 Filed 07/31/20 Page 76 of 76
